FILED
                              NOT FOR PUBLICATION                             DEC 07 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LEOPOLDO BAJALA,                                 No. 06-71049

               Petitioner,                        Agency No. A038-461-235

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Leopoldo Bajala, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
§ 1252. We review de novo questions of law, Altamirano v. Gonzales, 427 F.3d
586, 591 (9th Cir. 2005), and we deny the petition for review.

       Bajala’s contention that his conviction under California Health & Safety

Code § 11358 is not an aggravated felony is foreclosed by United States v.

Reveles-Espinoza, 522 F.3d 1044, 1047 (9th Cir. 2008) (per curiam). Accordingly,

the agency properly concluded that Bajala was not eligible for cancellation of

removal. See 8 U.S.C. § 1229b(a)(3).

       PETITION FOR REVIEW DENIED.




JTK/Research                             2                                   06-71049